I have tried faithfully to find some ground *Page 407 
for sustaining the judgment in this case, but can not satisfy myself that it can be sustained without violating one of the most essential elementary principles. This is not an ordinary receipt given on payment of a sum of money which is allowed to be explained by showing by parol that certain matters were not included in the receipt or intended to be discharged thereby. I have but little doubt myself that the defendant drew the receipt with the design basely and dishonestly to entrap the plaintiff into signing a paper, the purport of which she did not understand: that she placed implicit confidence in the defendant, and neither examined or appreciated the true character or effect of the receipt given: that she did not intend to give other than a partial discharge and has, without knowing the meaning of the terms of the receipt, given a full discharge of all damages against the defendant.
The instrument in question in this action is evidence of a compromise or settlement of the damages occasioned by the accident. It is not, technically, a receipt for money on account, which may be explained by parol, by showing that some particular item was not intended to be included. It was in full for damages occasioned by a particular transaction. It is in effect a release of the defendant from all liability occasioned by that transaction. This subject has been so elaborately discussed in various decisions that I deem it unnecessary to go fully into a consideration of the authorities. The case of Kellogg v.Richards, (14 Wend. 116,) is much like this. The receipt in that case was as follows: "Received of Richards  Sherman, S.H. Addington's note, dated July 30, 1828, payable four months from date, for $431.40, as a compromise for the full amount of the note." The amount of the note referred to was $1629.44 The court decided that the paper was more than a simple receipt, it was an agreement of compromise, by which the plaintiff agreed to take Addington's note for $431.40, as a compromise for the full payment of defendant's note, and being made bona fide and without fraud, could not be contradicted *Page 408 
by parol, while the court recognized the rule laid down in 1John. Cases, and numerous other authorities, that a receipt is not conclusive but may always be inquired into.
The receipt in this case although not expressed to be upon a compromise, clearly was so upon its face. It is, therefore, in the nature of a contract, and is so far within the general rule that it is not liable to be varied by parol evidence.
All the judges excepting MASON, J., concurring.
Judgment reversed and new trial ordered.